Case 19-27267 Doc 27 Filed 02/03/20 Entered 02/03/20 09:59:07 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 1 of 2




Lon A. Jenkins (4060)
Tami Gadd (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org
                        UNITED STATES BANKRUPTCY COURT
                        FOR THE District of Utah, Northern Division

IN RE:                                               CASE: 19-27267

NATHAN MEDINA                                        CHAPTER 13
CHRISTINE MICHELLE MEDINA
                                                     HON. JOEL T. MARKER
Debtors                                              Confirmation Hearing:January 30, 2020


  ORDER CONTINUING CONFIRMATION HEARING BY CONSENT OF PARTIES
               AND CONDITIONS TO AVOID DISMISSAL
   A hearing on confirmation of the Chapter 13 plan came before this Court on January 30,
2020 10:00 am. The Standing Chapter 13 Trustee appeared personally or by counsel and other
parties, if any, made their appearances on the record. Based on the representations of counsel
and the Trustee, and having determined that all requirements for confirmation have NOT been
met, the Court hereby ORDERS:
   The hearing on confirmation is continued to March 12, 2020 at 10:00 AM .

   IT IS FURTHER ORDERED that, if the following conditions are not satisfied within the
time limits set forth below, confirmation of the Debtor's plan will be denied and the case will be
dismissed without further notice or hearing upon declaration by the Trustee:
Case 19-27267 Doc 27 Filed 02/03/20 Entered 02/03/20 09:59:07 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 2 of 2



   1. The Debtors shall cure the delinquency in Plan payments totaling $350.00 on or before
February 13, 2020, and be current on any plan payments accruing on or before this date or your
case shall be dismissed without further notice and hearing. The Debtor(s) must ensure that the
payment is mailed (Standing Chapter 13 Trustee, 3111 Momentum Place, Chicago, IL 60689-
5331), transmitted online (www.TFSbillpay.com), or in-person (MoneyGram locations) early
enough to post by the deadline.

   2. On or before February 13, 2020, the Debtors shall provide to the Trustee's Office evidence
of the health insurance expense.

   3. If the case is dismissed pursuant to the Debtors’ non-compliance with any deadline(s) set
in this order, Counsel shall be awarded total fees up to $2500.00 to be paid from funds held by
the Trustee in this case less any retainer disclosed on the Form 2030. If the case is not dismissed
pursuant to the deadlines set in this order, no fees shall be deemed awarded and the Court will
rule on fees in connection with a subsequent hearing or ruling in this case.


                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing Order
Continuing Confirmation Hearing was served upon all persons entitled to receive notice in this
case via ECF notification or by U.S. Mail to the following parties on February 03, 2020.

 E. KENT WINWARD, ECF Notification
                                                /s/ Sherrin Warner

                       DESIGNATION OF PARTIES TO BE SERVED
 NATHAN MEDINA & CHRISTINE MICHELLE MEDINA, 1029 WEST HARRISVILLE ROAD APT 1 ,
 OGDEN, UT 84404



 E. KENT WINWARD, ECF Notification

 LON A. JENKINS, CHAPTER 13 TRUSTEE, ECF NOTIFICATION
